Citation Nr: 0730758	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1973 to December 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that, in part, denied the 
appellant's claim of entitlement to service connection for 
fibromyalgia.

In July 2007, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The appellant subsequently submitted additional evidence 
concerning his claim.  This evidence consisted of VA medical 
records dated in August 2007, as well as private medical 
records dated in August 2007, and a Social Security 
Administration notice of a grant of benefits dated in August 
2007.  The appellant attached a written waiver of review of 
that evidence by the RO as is provided for in 38 C.F.R. 
§ 20.1304.  However, as the case is being remanded, the RO 
will have the opportunity to review the evidence prior to the 
issuance of any Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d).

The evidence of record indicates that the appellant had filed 
a claim for Social Security Administration (SSA) benefits (as 
he testified during his June 2006 personal hearing), and that 
his claim was granted in August 2007.  The appellant has 
apparently been found unable to work due to the fibromyalgia.  
However, none of the records associated with the original 
claim for such benefits have been associated with the claims 
file.  In proceedings before the Board, such federal records 
are deemed to be constructively of record and should be 
obtained prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
medical records from the SSA pertaining to the original claim 
for disability, and any medical records pertaining to any 
original or continuing award of benefits should be requested 
and associated with the claims file.

Review of the appellant's service medical records reveals 
that the appellant was diagnosed with a stress fracture of 
the left heel in September 1973, after it was thought that he 
had a possible sprained left ankle.  In the last quarter of 
1974, and thereafter, the appellant was treated a number of 
times for low back pain and a clinical impression of low back 
pain was noted on at least one occasion.  The appellant was 
also seen for complaints of chest pain in July 1975.  

The appellant is currently service connected for migraine 
headaches with tension components and for the residuals of an 
appendectomy.  In March 2005, the appellant underwent a VA 
medical examination.  The examining physician concluded that 
the diagnosis of fibromyalgia could not be confirmed.  The 
newly submitted medical evidence includes A VA diagnosis of 
fibromyalgia, and a private finding that the appellant has 
fibromyalgia syndrome.  Each of the diagnosing physicians 
noted the appellant's documented history of an in-service 
injury to the left lower extremity and treatment for low back 
pain in connection with rendering that diagnosis.  

While the appellant has submitted some informational material 
about the nature of fibromyalgia, no opinion of record has 
delineated the etiology of the condition or provided a clear 
explanation of the onset date for the appellant's currently 
confirmed fibromyalgia and whether or not his in-service 
headaches were a manifestation of that condition.  The 
medical evidence of record is insufficient for the Board to 
render a decision on the fibromyalgia service connection 
claim.  These considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions. 
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed. In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any joint pain or fibromyalgia-
related problems since service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record, should be 
obtained and associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made. The 
appellant and his representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

4.  After completing the development 
actions listed above, the AMC/RO should 
arrange for a comprehensive review of the 
veteran's claims file by an appropriately 
qualified physician to determine the 
nature and etiology of the appellant's 
fibromyalgia.  The physician's report 
should include a detailed account of all 
manifestations of fibromyalgia-related 
pathology present.  All appropriate tests 
and x-rays should be conducted and the 
physician should review the results of 
any testing prior to completion of the 
report.  The reviewer should determine 
the nature, extent and current 
symptomatology of the appellant's 
condition and offer an opinion as to 
whether the onset of any such current 
disorder is attributable to his military 
service.  In particular, the reviewer 
must respond to the following:

a.  What is fibromyalgia and does 
the appellant have fibromyalgia?

b.  Whether the veteran's current 
pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes? (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

c. Whether the veteran's current 
pathology is related to symptoms or 
signs he may have had in service, 
especially those documented in the 
service medical records (such as the 
headaches, the left heel stress 
fracture, the back strain/low back 
pain, the complaints of chest pain 
or the appendectomy)? and

d. Whether the veteran's current 
pathology is related to symptoms and 
signs that may have occurred within 
one year of service separation?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the fibromyalgia service 
connection issue, especially in light of 
any newly received information, that 
development should be accomplished. 

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Upon receipt of 
the VA report(s), the AMC/RO should 
conduct a review to verify that all 
requested opinions have been provided.  
If information is deemed lacking, the RO 
should refer the report to the VA doctor 
for corrections or additions.  See 
38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should re-
adjudicate the service connection claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

